Case 1:18-cr-00340-LGS Document 113 Filed 04/25/19 Page 1 of 2

LAW OFFICES
PAUL D. PETRUZZI, P.A.

PENTHOUSE 701
THE BANK BUILDING
8101 BISCAYNE BLVD.
MIAMI, FLORIDA 33138
www.paulpetruzzi.com

- Paul D. Petruzzi; Esq. l TELEPHONE (305) 373 - 6773
E-mail:petruzzi-law@msn.com TELECOPIER(SOS) 373 - 3832

Beatriz D. Vazquez, Esq.
E-mail: bvlaw@outlook.com

Apri125, 2019

Honorable Lorna G. Schofield
United States District Court
Southern District of NeW York

40 Foley Square, Courtroom 1106
NeW York, NY 10007

Re: United States v. Robert Farkas, `
Case No. 18-CR-0340

Your Honor,

1 represent the above-captioned defendant, Robert Farkas. Mr. Farkas is
respectfully requesting this Honorable Court enter an order authorizing him to
travel to New Jersey, to attend his cousin’s Wedding from Tuesday, l\/Iay 2, 2019,
to Sunday, May 5, 2019. Mr. Farkas Will be flying on American airlines to
Philadelphia and then driving to NeW Jersey.

Mr. Farkas has been on bond and has complied With all the bond conditions
Mr. Farkas’ cousin resides and is getting married in NeW Jersey. Accordingly, Mr.
Farkas is respectfully requesting to be in NeW Jersey to attend his cousin’s
Wedding. Mr. Farkas’ travel itinerary has been provided to USPO Juan Nunez.

Assistant United States Attorney Negar Tekeei and United States Probation
Officer Juan Nunez do not oppose the instant request.

Case 1:18-cr-00340-LGS Document 113 Filed 04/25/19 Page 2 of 2

If you have any questions or concerns, please do not hesitate to contact me.
Respectf y Submitted,

él?za/.Petruzzi, Esq.

ccc AUSA Negar Tekeei (by email)

